       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 1 of 25




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SCOTT CLEWS, et al.,                      :   Civil No. 3:17-CV-02233
                                          :
             Plaintiffs,                  :
                                          :
             v.                           :
                                          :
COUNTY OF SCHUYLKILL,                     :
                                          :
             Defendant.                   :   Judge Jennifer P. Wilson

                                MEMORANDUM

      Before the court is Defendant’s motion for summary judgment, Doc. 20, and

Plaintiffs’ motion for partial summary judgment, Doc. 23. In this litigation,

Plaintiffs allege that Defendant committed several violations of the Fair Labor

Standards Act (“FLSA”) 29 U.S.C. § 201, et seq. Defendant, however, has

demonstrated as a matter of law that Plaintiffs are exempt from FLSA coverage,

because they were members of an elected official’s personal staff. For the reasons

that follow, the court grants Defendant’s motion for summary judgment, Doc. 20,

and denies Plaintiffs’ motion for partial summary judgment, Doc. 23.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiffs, Scott Clews, Joseph S. Pothering, and Debra M. Detweiler, filed

suit against Defendant, County of Schuylkill (the “County”), alleging various

violations of the FLSA. (See Doc. 7.) Plaintiff Clews is a former deputy coroner

with the County, who was employed for 8 years between 2008 and 2016. (Doc.


                                         1
        Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 2 of 25




21-1, Clews Deposition 13:10–13, 23:15.1) Concurrent with his employment as a

deputy coroner, Plaintiff Clews served as a 911 operator for the County, where he

remains employed to date. (Clews Dep. 9:7–14.) Plaintiff Pothering is also a

former deputy coroner with the County, who was employed for 11 years between

2008 and 2019. (Doc. 21-2, Pothering Deposition 6:6–18.) Concurrent with his

employment as a deputy coroner, Plaintiff Pothering served as a 911 operator for

the County and retired from this position in 2018. (Pothering Dep. 7:19–8:5.)

Plaintiff Detweiler is a current deputy coroner. (Doc. 21-3, Detweiler Deposition

7:1–7.) She was hired for this position in 2014. (Detweiler Dep. 8:11–16.)

Concurrent with her employment as a deputy coroner, Plaintiff Detweiler also

serves as a certified field appraiser in the tax assessor’s office. (Detweiler Dep.

7:4–6, 8:6–8.) Defendant is a county government, which is organized and exists

under the laws of the Commonwealth of Pennsylvania. (Doc. 7, at ¶ 4.) The

elected coroner of the County is Dr. David Moylan. (Doc. 21-4, Dr. Moylan

Deposition, 5:17–19.) He has served as the elected coroner since taking office in

January 2012. (Moylan Dep. 5:23–25.)

       In Schuylkill County, the coroner is a “row officer” and has the discretion to

hire and fire employees that work in his office.2 (Martina Chwastiak Dep. Doc.


1
 For ease of reference, the court utilizes the page numbers from the CM/ECF header.
2
 A “row officer” is an elected official that is independent of the county government’s board of
commissioners. See 16 Pa. Stat. Ann. § 401(4).
                                                2
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 3 of 25




26-2, 4:25–5:7.) Plaintiffs Pothering and Clews were both hired by the former

coroner, Joseph Lipsett, and Plaintiff Detweiler was hired by the current coroner,

Dr. Moylan. (Pothering Dep., 10:22–23, 11:4–6; Clews Dep., 13:10–17; Detweiler

Dep., 9:1–22.) The deputy coroner hiring process described by Plaintiffs charts a

similar course, i.e., each Plaintiff had a meeting with the acting county coroner,

who proceeded to extend an offer to work as one of his deputies. (Detweiler Dep.

9:9–23; Clews Dep. 16:1–8.) For example, Plaintiff Clews stated that Lipsett “sat

down and talked to” those who were applying at the time. (Clews Dep. 16:1–8.)

Plaintiff Detweiler also explained that she had a preliminary interview with Dr.

Moylan, who arranged for her to job-shadow Plaintiff Pothering. (Detweiler Dep.

9:9–12.) After shadowing Plaintiff Pothering, Dr. Moylan followed up with her to

see if she was interested in serving as a deputy coroner. (Detweiler Dep. 9:13–19.)

      Each Plaintiff explained that he/she was supervised by the acting county

coroner and his chief deputy. (Clews Dep. 16:9–24, 17:4–10; Detweiler

Dep.11:25-12:2; Pothering Dep., 10:20–11:3, 11:24–12:1.) Both Plaintiff

Pothering and Plaintiff Detweiler testified that they worked closely with Dr.

Moylan. (Pothering Dep. 14:11–18; Detweiler 12:17–19.) To illustrate, Plaintiff

Pothering interreacted with Dr. Moylan “on a daily basis.” (Pothering Dep. 14:17–

18.) Plaintiff Pothering further stated that when the state police called Dr. Moylan




                                          3
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 4 of 25




for clarification about one of Plaintiff Pothering’s cases, Dr. Moylan would review

Plaintiff Pothering’s materials and work with him to correct any mistakes.

(Pothering Dep. 11:14–23.)

      As deputy coroners, Plaintiffs’ job responsibilities involved investigating

and determining the cause and manner of death in various emergency scenarios.

(Clews Dep. 19:6–8; Detweiler Dep. 12:7–13; Pothering Dep. 14:1–5.) To

accomplish this task, they were called by either Dr. Moylan or his chief deputy

coroner to inform them of the location of a scene where someone had died. (Clews

Dep. 20:5–12; Detweiler Dep. 12:7–13; Pothering 12:15–20.) At the scene, they

represented the coroner’s office to the public. (Clews Dep. 23:7–10; Pothering

Dep. 15:3–5; Detweiler 13:17–19.) When responding to calls, Plaintiffs were

required to wear professional looking attire, such as khaki pants, polo shirts, and a

“fluorescent or reflective vest.” (Clews Dep. 22:22–23:3; Pothering Dep. 14:22–

24; Detweiler 13:9–12.) They also carried identification badges that identified

them as employees of the coroner’s office. (Clews Dep. 23:4–6; Pothering Dep.

15:2.) Dr. Moylan “rarely” accompanied them on location. (Clews Dep. 21:8–10.)

They were Dr. Moylan’s “eyes on the scene” or his “first line” observers.

(Pothering Dep. 14:6–10.) Once arriving at the scene, they would begin their

investigation by talking to anyone there, including emergency medical staff and the

police, to determine the cause and manner of death. (Clews Dep. 21:11–22:1;


                                          4
        Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 5 of 25




Detweiler 12:7–13.) Finally, they would call Dr. Moylan or his chief deputy,

whomever had initially called them to the scene, and report their findings. (Clews

Dep. 22:5–21; Detweiler Dep. 12:12–16.)

      At the end of 2015, Dr. Moylan was made aware of a policy that County

employees could not work more than one job for the County and generate more

than forty (40) hours of work. (Moylan Dep. 42:11–17.) Dr. Moylan explained

that he terminated three deputy coroners, including Plaintiffs Clews and Pothering,

“because of that 40-hour rule.” (Moylan Dep. 43:20–24.) At the Board of

Commissioner’s Meeting on June 1, 2016 (the “June meeting”), the termination of

these deputy coroners was discussed in connection with this “40 hour rule.”

(Moylan Dep. 43:2–24.) The former Human Resources Director for the County,

Martina Chwastiak, requested approval of the three deputy coroners’ terminations,

and each of the commissioners affirmed. (Doc. 26-4, at 8.) The minutes from the

June meeting further indicate:

      MARTINA EXPLAINED THAT THE THREE EMPLOYEES WHO
      WORKED FOR THE CORONER’S OFFICE WERE TERMINATED
      DUE TO THE RECENT OVERTIME ISSUE . . . . SINCE THESE
      EMPLOYEES WERE ALREADY AT 40 HOURS, WE HAD TO
      TERMINATE THEM FROM THOSE JOBS IN THE CORONER’S
      OFFICE.
      COMMISSIONER HALCOVAGE INFORMED EVERYONE THAT THIS
      WAS BECAUSE OF THE FEDERAL LAW.
      MARTINA SAID YES.

(Id. at 9) (emphasis in original.)


                                         5
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 6 of 25




      In the aftermath of this decision, Plaintiff Clews spoke with Dr. Moylan who

explained “because of the federal overtime laws, [he] had to be terminated.”

(Clews Dep. 23:23–25.) Plaintiff Pothering, on the other hand, explained that he

was not separated from the coroner’s office in June 2016, as he “continued to stay

on.” (Pothering Dep. 38:24–39:2.) Though he was separated from the coroner’s

office for a period of time in 2017, he was not completely terminated from his

work as a deputy coroner until May 2019. (Pothering Dep. 40:1–23, 41:2–8.) At

this time, he was terminated from his position for “political” reasons, as it was an

election year. (Pothering Dep. 41:13–18.) He favored Plaintiff Detweiler, who

was running for county coroner, and this “didn’t seem to go over well with Dr.

Moylan,” who was also a contender for this position. (Pothering Dep. 41:13–22.)

At some point in 2016 or 2017, Plaintiff Detweiler was also “asked to step down,

but there was never actual separation” between her and the coroner’s office.

(Detweiler Dep. 32:15–23.) Plaintiff Detweiler and Dr. Moylan were in

discussions to create a full-time position for her in the coroner’s office, which

derailed and culminated in an argument between them. (Detweiler Dep. 33:1–

34:6.) As a result of this disagreement, Dr. Moylan asked Plaintiff Detweiler to

“stand down.” (Detweiler Dep. 34:4–12.) Plaintiff Detweiler, however, continues

to work as a deputy coroner and was not asked to work fewer hours. (Detweiler

Dep. 7:2–7; 40:20–41:1.)


                                          6
        Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 7 of 25




      On November 6, 2017, Plaintiffs commenced this action in the Court of

Common Pleas of Schuylkill County. (See Doc. 2.) Defendant filed a notice of

removal on December 5, 2017. (Doc. 1.) Plaintiffs filed an amended complaint,

alleging that Defendant violated the FLSA’s overtime wage provision and

retaliatory discharge provision. (Doc. 7.)

      On November 12, 2019, Defendant filed a motion for summary judgment.

(Docs. 20, 21.) Defendant argues that it is entitled to judgment as a matter of law

because Plaintiffs fall under the personal staff exemption to the FLSA’s definition

of an “employee” and thus are not covered by the FLSA’s protections. (Doc. 22, at

5.) As exempted individuals, Defendant avers that Plaintiffs’ claims under the

FLSA’s overtime wage and retaliation provisions fail. (Doc. 22, at 16.) Defendant

further argues that, even if the court concludes that Plaintiffs are covered

employees under the FLSA, Defendant is still entitled to summary judgment

because Plaintiffs have failed to produce any evidence that they are entitled to

overtime pay or suffered retaliatory discharges for inquiring about overtime

compensation. (Doc. 22, at 16-22.) Plaintiffs filed a brief in opposition and an

answer to Defendant’s statement of facts. (Docs. 29, 30.) In response, Defendant

filed a reply brief. (Doc. 34.)

      On November 12, 2019, Plaintiffs filed a cross motion for partial summary

judgment. (Doc. 23.) Plaintiffs argue that they are entitled to summary judgment


                                           7
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 8 of 25




on their FLSA overtime wage and retaliatory discharge challenges. Regarding

their overtime wage claim, Plaintiffs argue that the commissioners admitted that

Plaintiffs were owed overtime wages, Defendant had actual or constructive

knowledge of the overtime hours worked by Plaintiffs, Defendant’s conduct in

failing to pay overtime was willful and done in bad faith, and Defendant failed to

maintain accurate or adequate records. (Doc. 24, at 3-10.) Plaintiffs also set forth

the rate of pay that should be used to calculate overtime compensation, leaving for

a jury to determine the amount of overtime hours worked by Plaintiffs. (Doc. 24,

at 11-17.) Regarding their retaliation claim, Plaintiffs argue that Plaintiffs Clews

and Pothering are entitled to summary judgment because Defendant terminated

them for inquiring about federal overtime rules. (Doc. 24, at 7-8.) Defendant

responded to this motion with a brief in opposition and an answer to Plaintiffs’

statement of facts. (Docs. 32, 33.) Defendant’s motion for summary judgment and

Plaintiffs’ motion for partial summary judgment are now ripe for review.

                                   JURISDICTION

      Plaintiffs allege various violations of the FLSA. (See Doc. 7.) Pursuant to

28 U.S.C. § 1331, this court has jurisdiction over claims that arise under the laws

of the United States.

                               STANDARD OF REVIEW

      Summary judgment shall be granted “if the movant shows that there is no


                                          8
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 9 of 25




genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “A court may grant a motion for summary

judgment if, after it considers all probative materials of record, with inferences

drawn in favor of the non-moving party, the court is satisfied that there are no

genuine issues of material fact and the movant is entitled to judgment as a matter

of law.” Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 218 (3d Cir. 2015)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986); Brooks v. Kyler, 204

F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact is ‘material’ under Rule 56 if its

existence or nonexistence might impact the outcome of the suit under the

applicable substantive law. A dispute over a material fact is ‘genuine’ if ‘a

reasonable jury could return a verdict for the nonmoving party.’” Santini v.

Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). “In determining whether the dispute is genuine,

the court’s function is not to weigh the evidence or to determine the truth of the

matter . . . .” American Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581

(3d Cir. 2009) (citing Anderson, 477 U.S. at 248–49).

      The moving party bears the initial burden to identify “specific portions of

the record that establish the absence of a genuine issue of material fact.” Santini,

795 F.3d at 416 (citing Celotex, 477 U.S. at 323). If this burden is satisfied by the

movant, the burden then “shifts to the nonmoving party to go beyond the pleadings


                                          9
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 10 of 25




and ‘come forward with specific facts showing that there is a genuine issue for

trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986)). The non-movant’s burden is not satisfied by “simply show[ing]

that there is some metaphysical doubt as to the material facts.” Chavarriaga, 806

F.3d at 218 (quotation omitted).

      Although the parties have filed cross-motions for summary judgment, this

legal standard remains the same. Auto-Owners Ins. Co. v. Stevens & Ricci, Inc.,

835 F.3d 388, 401 (3d Cir. 2016). Normally, a court considers each motion

independently, Marciniak v. Prudential Fin. Ins. Co. of Am., 184 F. App’x 266,

270 (3d Cir. 2006), and the denial of one does not imply the granting of the other.

Bacon v. Avis Budget Grp., Inc., No. CV165939MKJBC, 2018 WL 6492923, at *7

(D.N.J. Dec. 7, 2018). But where, as here, “review of [the] cross-motions reveals

no genuine issue of material fact, then judgment may be entered in favor of the

party deserving of judgment in light of the law and undisputed facts.” Transguard

Ins. Co. of Am., Inc. v. Hinchey, 464 F. Supp. 2d 425, 430 (M.D. Pa. 2006) (citing

Iberia Foods Corp. v. Romeo, 150 F.3d 298, 302 (3d Cir. 1998)).

                                    DISCUSSION

      Defendant argues that it is entitled to summary judgment on the overtime

pay and retaliation claims on the ground that Plaintiffs are exempted from FLSA

coverage because they were “personal staff.” Plaintiffs, on the other hand, argue


                                         10
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 11 of 25




they are entitled to partial summary judgment, but their motion is predicated on

being covered under the FLSA. The court, therefore, addresses the threshold and

outcome determinative question of whether Plaintiffs are exempted from FLSA

coverage.

      A. Defendant Has Not Waived the Affirmative Defense Regarding the
         Personal Staff Exemption to FLSA Coverage

      In their brief in opposition to Defendant’s motion for summary judgment,

Plaintiffs claim that Defendant failed to adequately raise this argument in its

answer, and that “[t]he assertion of an exemption from the mandates of the FLSA

is an affirmative defense that is waived if it is not specifically pleaded by a

Defendant.” (Doc. 29, at 3.)

      An exemption under the FLSA “is a matter of affirmative defense on which

the employer has the burden of proof.” Sander v. Light Action, Inc., 525 F. App’x

147, 150 (3d Cir. 2013) (quotation omitted). Although the Third Circuit has not

specifically addressed whether a defendant that fails to set forth a FLSA exemption

defense in its answer results in waiver, several courts agree that such a failure

generally does not preclude the defendant from asserting the defense. See, e.g.,

Schmidt v. Eagle Waste & Recycling, Inc., 599 F.3d 626, 632 (7th Cir. 2010);

Bergquist v. Fid. Info. Servs., Inc., 197 F. App’x 813, 814 (11th Cir. 2006);

Antiskay v. Contemporary Graphics & Bindery Inc., No. CIV. 11-7579

NLH/KMW, 2013 WL 6858950, at *5 (D.N.J. Dec. 26, 2013).
                                          11
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 12 of 25




       In a different substantive context, the Third Circuit has explained that a

finding of waiver of an affirmative defense is appropriate only when “the party

raising the defense did not do so at a ‘pragmatically sufficient time’ and if the

opposing party would be prejudiced if the defense were allowed.” In re Frescati

Shipping Co., Ltd., 886 F.3d 291, 313 (3d Cir. 2018) (quoting Charpentier v.

Godsil, 937 F.2d 859, 864 (3d Cir. 1991)). “[T]he purpose of requiring the

defendant to plead available affirmative defenses in his answer is to avoid surprise

and undue prejudice by providing the plaintiff with notice and the opportunity to

demonstrate why the affirmative defense should not succeed.” In re Sterten, 546

F.3d 278, 285 (3d Cir. 2008) (quotation omitted). Thus, under normal affirmative

defense waiver analysis, a district court must consider whether the defendant’s

failure to raise a defense deprived the plaintiff of an opportunity to rebut that

defense or to alter its litigation strategy. Id.

       Here, Defendant has not waived the personal staff exemption defense

because Plaintiffs were aware of Defendant’s intention to raise this defense and

had ample opportunity to rebut it. Defendant stated in its answer that “[P]laintiffs

are not entitled to any recovery in this action because they were, and are, exempt

from the minimum wage and/or overtime requirements of the FLSA.” (Doc. 8, at

7.) Defendant proceeded to conduct discovery on the personal staff exemption by

questioning each Plaintiff about their exempt status. See also Antiskay, 2013 WL


                                            12
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 13 of 25




6858950, at *5 (finding that the plaintiff was aware of the defendant’s personal

staff exemption defense because he was deposed about his exempt status). In its

brief in support of its motion for summary judgment, Defendant specifically

argued the personal staff exemption to the FLSA. (See Doc. 22.) See also

Schmidt, 599 F.3d at 632 (finding that a party, who specifically raised an

affirmative defense under the FLSA for the first time at summary judgment, did

not waive it). And though Plaintiffs argue that Defendant waived the personal staff

exemption defense, they have not alleged that they were prejudiced by Defendant’s

failure to explicitly plead this defense in its answer, or that they were caught off

guard by the assertion of this exemption. (See Doc. 29.) Since Plaintiffs had

adequate notice and have not suffered any prejudice, Defendant has not waived the

personal staff exemption defense. The court will proceed to consider the merits of

this defense.

      B. The Personal Staff Exemption Defense to FLSA Coverage Applies in
         This Case

      Plaintiffs allege that they were covered employees of the County and

Defendant violated their FLSA protections regarding overtime wages and

retaliation. (See Doc. 7.) Although the FLSA safeguards certain employee rights,

some workers are excluded from its protections. See 29 U.S.C. § 203(e)(2)(C)

(listing individuals who do not fall within the FLSA’s definition of an

“employee”); see also Birch v. Cuyahoga Cty. Prob. Court, 392 F.3d 151, 161 (6th
                                          13
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 14 of 25




Cir. 2004) (highlighting the class of individuals who are exempt from the FLSA’s

definition of an “employee” by quoting 29 U.S.C. § 203(e)(2)(C)). Defendant

contends that it is entitled to summary judgment on Plaintiffs’ claims that it

violated the FLSA’s overtime wage and retaliation provisions because Plaintiffs do

not fall under the FLSA’s definition of an “employee.” (Doc. 22, at 5.) Instead,

they qualify as the personal staff of an elected official, i.e., the coroner, which

exempts them from the FLSA’s overtime wage and retaliation protections. (Doc.

22, at 5.)

       Pursuant to 29 U.S.C. § 203(e)(2)(C), an individual employed by a “political

subdivision of a State” who is not covered by the FLSA includes “any individual . .

. who is not subject to the civil service laws of the State, political subdivision, or

agency which employs him [] and [] who . . . is selected by the holder of such an

office to be a member of his personal staff . . . .” Here, it is undisputed that

Plaintiffs “were selected to be [] deputy coroner[s] or staff member[s] by an

elected public official and that they were not subject to civil service laws.” (Doc.

29, at 6.) Thus, the only question is whether Plaintiffs were members of the

elected coroner’s personal staff.

       The FLSA does not define “personal staff,” so the court must assess the

circumstances of the employment relationship between Plaintiffs and the coroner.

See Marburger v. Upper Hanover Twp., 225 F. Supp. 2d 503, 510 (E.D. Pa. 2002)


                                           14
        Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 15 of 25




(looking to the nature of the employment relationship between the plaintiff and the

elected official to determine if the personal staff exemption applied). The Third

Circuit has not provided a standard for assessing whether an employee qualifies as

personal staff under the FLSA specifically. However, various courts have

interpreted the FLSA’s personal staff exemption consistently with its Title VII

counterpart, and the court is therefore persuaded to apply the leading statement of

the law regarding the personal staff exemption under Title VII as set forth by

Teneyuca v. Bexar Cty., 767 F.2d 148 (5th Cir. 1985).3 See Birch, 392 F.3d at 161

(interpreting the FLSA’s personal staff exemption consistent with its Title VII

counterpart); Nichols v. Hurley, 921 F.2d 1101, 1108 (10th Cir. 1990) (same).

Moreover, other district courts within the Third Circuit have applied Teneyuca in

evaluating whether an individual is exempt as personal staff under FLSA and Title

VII challenges. See, e.g., Gupta v. First Judicial Dist. of Pa., 759 F. Supp. 2d 564,

569 (E.D. Pa. 2010) (applying Teneyuca to a Title VII challenge); Conley, 521 F.

Supp. 2d at 453 (same); Marburger, 225 F. Supp. 2d at 510 (synthesizing a factor

test from Teneyuca and other federal cases nationwide under the FLSA, Title VII,

and other anti-discrimination legislation to assess whether the plaintiff qualified as

personal staff under the FLSA).


3
  In addition, both parties address the six-factor analysis of the personal staff exemption set forth
in Teneyuca. (Docs. 22 at 10; 29 at 8.)


                                                 15
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 16 of 25




      The court in Teneyuca identified six factors, which numerous courts have

considered in determining whether a complainant qualifies as personal staff of an

elected official. These factors include: (1) whether the elected official has plenary

powers of appointment and removal; (2) whether the person in the position at issue

is personally accountable to only that elected official; (3) whether the person in the

position at issue represents the elected official in the eyes of the public; (4)

whether the elected official exercises a considerable amount of control over the

position; (5) the level of the position within the organization's chain of command;

and (6) the actual intimacy of the working relationship between the elected official

and the person filling the position. Teneyuca, 767 F.2d at 151 (citations omitted).

“The focus of these factors is on whether the employee worked in an intimate and

sensitive position of trust, close to the elected official.” Conley, 521 F. Supp. 2d at

453 (citing Cromer v. Brown, 88 F.3d 1315, 1323 (4th Cir.1996)); see also Curl v.

Reavis, 740 F.2d 1323, 1328 (4th Cir. 1984) (“Congress intended for the personal

staff exception to apply only to those individuals who are in highly intimate and

sensitive positions of responsibility on the staff of the elected official.”).

      Upon consideration of the Teneyuca factors, as detailed below, and, more

generally, whether Plaintiffs served in an intimate position of trust with the elected

coroner, the court finds as a matter of law that Plaintiffs are exempt from FLSA

coverage because they are members of the coroner’s personal staff.


                                           16
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 17 of 25




      With respect to the first factor, whether the elected official has plenary

powers of appointment and removal, Pennsylvania law establishes that the coroner

is an elected official who exercises plenary powers of appointment and removal

over Plaintiffs’ positions as deputy coroners. 16 Pa. Stat. Ann. § 3401(a)(4).

Deputy coroners, as appointees to a county office, “shall be subject to removal at

the pleasure of the appointing power.” 16 Pa. Stat. Ann. § 3450(b). In addition, as

a factual matter, each Plaintiff confirmed that they were interviewed and hired by

the acting coroner. (Pothering Dep., 10:22–23, 11:4–6; Clews Dep., 13:10–17;

Detweiler Dep., 9:1–22.) Plaintiff Pothering also stated that he was terminated

from his position for “political” reasons, as it was an election year. (Pothering

Dep. 41:13–18.) He went on to explain that he favored Plaintiff Detweiler, who

was running for county coroner, and this “didn’t seem to go over well with Dr.

Moylan.” (Pothering Dep. 41:13–22.)

      Chwastiak confirmed that the acting coroner has the discretion to hire and

fire employees that work in his office. (Chwastiak Dep. 4:25–5:7.) Each row

officer initiates the hiring and termination processes by completing a “Personal

Action Request” (“PAR”). (Chwastiak Dep. 7:3–9; Moylan Dep. 62:20-25.) Dr.

Moylan explained that a PAR is submitted when a row officer initiates the hiring

process for a deputy coroner. (Moylan Dep. 62:20-25.) Chwastiak explained in

further detail how PAR’s are used during the termination process, stating that each


                                          17
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 18 of 25




request is added to the agenda for the Board of Commissioner’s meeting for “final”

authorization, “[b]ut [the termination process] has to start . . . with Dr. Moylan or

any elected official saying they’re going to terminate.” (Chwastiak Dep. 7:9–16.)

      Plaintiffs do not dispute that the coroner has plenary authority, by statute, to

hire and fire deputy coroners at will. (See Doc. 29, at 5-11.) However, Plaintiffs

argue that factor one weighs in favor of finding that Plaintiffs are not personal

staff, because “the [c]oroner does not have the exclusive right to hire as many staff

as he wants, or at whatever salary he wants under the County Code” and must

confirm his hiring and firing decisions with the commissioners. (Doc. 29, at 8-9.)

Viewing these facts in the light most favorable to Plaintiffs, these details do not

indicate that factor one militates in favor of finding that Plaintiffs are not personal

staff for several reasons. First, very few elected government officials, if any, have

unfettered authority to hire an unlimited amount of staff members at any salary of

their choosing. See also Conley, 521 F. Supp. 2d at 453 (holding that an elected

official still had plenary powers of appointment and removal over the plaintiff even

though he did not have the authority to hire as many individuals as he wanted or

control salary decisions for the plaintiff’s position). Moreover, it is notable that

Plaintiff Detweiler remained working for Dr. Moylan even after they were unable

to reach an agreement regarding a full-time position for her in the coroner’s office.

(Detweiler Dep. 33:1–34:6; 7:2–7; 40:20–41:1.) Cf. Conley, 521 F. Supp. 2d at


                                           18
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 19 of 25




453 (noting that a plaintiff who continued to work without pay for an elected

official, even after funding for the plaintiff’s position was cut by an elected board

and the plaintiff was unable to receive compensation, was more akin to a personal

staff member than a covered employee).

      Second, the commissioners’ approval of the coroner’s termination decisions

appears to be a formality, as evidenced by the fact that at the June meeting, where

the termination of Plaintiffs Pothering and Clews was discussed, the

Commissioners approved their termination before discussing the circumstances.

(Doc. 26-4, at 8–9.) Additionally, Plaintiff Pothering continued to work on and off

for the coroner’s office for a couple of years after his “termination” at the June

meeting occurred. (Pothering Dep. 40:1–23, 41:2–8.) Cf. Conley, 521 F. Supp. 2d

at 453 (noting that another political body’s approval of an elected official’s hiring

decision was a “formality” because the plaintiff performed his duties for the

elected official without the approving body’s authorization for more than nine

months). Dr. Moylan’s statutory authority, as the acting coroner, to hire and fire

deputy coroners at will and his significant role in both processes demonstrates

Plaintiffs were more akin to the coroner’s personal staff than covered employees

under the FLSA.

      Regarding the third factor (as the second factor is addressed along with other

related factors below), whether the person in the position at issue represents the


                                          19
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 20 of 25




elected official in the eyes of the public, there is no question that each Plaintiff, as

a deputy coroner, represented the coroner’s office in the eyes of the public. Under

Pennsylvania law: “The coroner shall appoint a chief deputy and may appoint one

or more deputies to act in his place and stead, as he may deem proper and

necessary. Such deputy or deputies shall have the same powers as the coroner.”

16 Pa. Stat. Ann. § 4231. Each Plaintiff confirmed that they represented the

coroner’s office to the public. (Clews Dep. 23:7–10; Pothering Dep. 15:3–5;

Detweiler 13:17–19.) When responding to calls, Plaintiffs were required to wear

professional looking attire, such as khaki pants, polo shirts, and a “fluorescent or

reflective vest.” (Clews Dep. 22:22–23:3; Pothering Dep. 14:22–24; Detweiler

13:9–12.) They also carried identification badges that identified them as

employees of the coroner’s office. (Clews Dep. 23:4–6; Pothering Dep. 15:2.) At

the scene, they interacted with bystanders, law enforcement, and emergency

medical personnel when carrying out their investigation. (Clews Dep. 21:11–22:1;

Detweiler Dep. 12:7–13.) Plaintiff Pothering even noted that he sometimes

interviewed families “[t]o get the medical background of the decedent.”

(Pothering Dep. 15:23–25.) Moreover, Dr. Moylan “rarely” accompanied

Plaintiffs to each scene. (Clews Dep. 21:8–10.) Plaintiffs’ representation of the

coroner’s office, while performing their duties on location, weighs in favor of

finding that Plaintiffs were members of the coroner’s personal staff. See also


                                           20
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 21 of 25




Marburger, 225 F. Supp. 2d at 513 (indicating that a plaintiff who had “contacts

with the general citizenry and other Township officials on [an elected body’s]

behalf” was more like a personal staff member than a covered employee).

      Regarding the remaining factors, there are no disputed facts and the analysis

is straightforward. Each Plaintiff was personally accountable to the acting coroner

(second factor); the coroner exercised a considerable amount of control over their

positions (fourth factor); Plaintiffs were directly below the coroner in the chain of

command for the coroner’s office (fifth factor); and the coroner worked closely

with each of his deputies (sixth factor). Each Plaintiff specified that Dr. Moylan

was his or her supervisor. (Clews Dep. 16:9–24, 17:4–10; Detweiler Dep.11:25-

12:2; Pothering Dep., 10:20–11:3, 11:24–12:1.) When they were on duty,

Plaintiffs were either called by Dr. Moylan or his chief deputy coroner to inform

them of the location of a scene where someone had died. (Clews Dep. 20:5–12;

Detweiler Dep. 12:7–13; Pothering Dep. 12:15–20.) After investigating the

situation to determine the cause and manner of death, they would call either Dr.

Moylan or his chief deputy, whomever had initially called them to the scene, to

report their findings. (Clews Dep. 21:11–22:1, 22:5–7; Detweiler Dep. 12:7–13.)

      Both Pothering and Detweiler testified that they worked closely with Dr.

Moylan. (Pothering Dep. 14:11–12; Detweiler 12:17–19, 13:1.) For example,

Plaintiff Pothering interreacted with Dr. Moylan “on a daily basis” to go over


                                          21
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 22 of 25




cases, and he was solely responsible to him. (Pothering Dep. 14:17–18, 11:24–

12:1.) On location, Plaintiff Pothering explained that he was responsible for

gathering information on the scene and bringing it back to the coroner. (Pothering

Dep. 13:12–16.) He was Dr. Moylan’s “eyes on the scene” or his “first line”

observer. (Pothering Dep. 14:6–10.) It was also his duty to pronounce the cause

and manner of death “[u]nder Dr. Moylan’s supervision.” (Pothering Dep. 13:20–

14:5.) When the state police made inquiries into an investigation, Plaintiff

Pothering explained that they first called Dr. Moylan for further explanation.

(Pothering Dep. 11:15–23.) Dr. Moylan would then work with the deputy on the

case at issue to correct any mistakes. (Pothering Dep. 11:24–12:6.) Plaintiff

Detweiler also confirmed that Dr. Moylan still directs her work, though they do not

speak as much. (Detweiler Dep. 13:2–5.) Plaintiffs’ intimate working

relationships with Dr. Moylan and their duty to act as his liaisons on the scene

demonstrate that Plaintiffs were more like members of the coroner’s personal staff

than covered employees. See also Marburger, 225 F. Supp. 2d at 513 (finding that

a plaintiff who “had substantial contact with [an elected body] in order to properly

express its will as she interacted on [its] behalf with a wide variety of Township

officers” was more akin to the elected body’s personal staff member than its

employee).




                                         22
         Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 23 of 25




         Plaintiffs argue that the fact that Plaintiffs considered the coroner’s chief

deputy to be their supervisor indicates that they were not members of the coroner’s

personal staff. (Doc. 29, at 10.) Viewing this fact in the light most favorable to

Plaintiffs, it does not alter the court’s determination that the balance of these

remaining factors indicates that Plaintiffs were the personal staff of the coroner,

because the chief deputy was a member of coroner’s office. It makes practical

sense for the coroner to rely on the help of his chief deputy to oversee certain

scenes, as deaths perpetually occur at unpredictable hours. Plaintiffs have not

averred that they reported to anyone other than the coroner and the chief deputy

coroner. See Conley, 521 F. Supp. 2d at 454 (stating that the fact the plaintiff

sometimes reported to the elected official’s secretary is not determinative of

whether the elected official actually supervised the plaintiff, but “[w]hat is

determinative is that plaintiff did not report to anyone outside of the [elected

official’s] office.”).

         Taking each of these factors into consideration, while focusing on the

broader inquiry of whether Plaintiffs worked in an intimate position of trust with

the coroner, the court finds that Plaintiffs are exempted from the FLSA’s definition

of an “employee,” because they were members of an elected official’s personal

staff.




                                             23
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 24 of 25




      Since Plaintiffs are exempted from the definition of an “employee” under the

FLSA, their motion for partial summary judgment regarding Defendant’s

violations of the FLSA’s overtime wage and retaliatory discharge provisions

cannot succeed. The FLSA’s overtime wage and retaliatory discharge provisions

only protect individuals who are considered “employees” under the act. See 29

U.S.C. § 207(a)(1) (It is unlawful for an employer to “employ any of

his employees . . . for a workweek longer than forty hours unless

such employee receives compensation for his employment in excess of the hours

above specified at a rate not less than one and one-half times the regular rate at

which he is employed.”); 29 U.S.C. § 215(a)(3) (It unlawful for any person “to

discharge or in any other manner discriminate against any employee because

such employee has filed any complaint” under or related to the FLSA.) (emphasis

added); see also Pineda v. JTCH Apartments, L.L.C., 843 F.3d 1062, 1067 (5th

Cir. 2016) (stating that the FLSA does not allow "a nonemployee to bring an FLSA

retaliation claim."). Thus, Plaintiffs’ motion for partial summary judgment is

denied, Doc. 23. For the same reason, Defendant’s motion for summary judgment

is granted, Doc. 20.

                                    CONCLUSION

      For the foregoing reasons, the court will grant summary judgment in favor of

Defendant. Because Plaintiffs’ motion for partial summary judgment, Doc. 23, is


                                          24
       Case 3:17-cv-02233-JPW Document 35 Filed 05/20/20 Page 25 of 25




predicated on Plaintiffs not being exempted from FLSA coverage as members of

the coroner’s personal staff, their motion will be denied.

                                               s/ Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
                                               Middle District of Pennsylvania
Dated: May 20, 2020




                                          25
